NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


CONTINENTAL INDEMNITY COMPANY,

                                    Plaintiff,                       OPINION
                           v.                                        Civ. No. 18-14701-WHW-CLW

H&M INTERNATIONAL
TRANSPORTATION, INC.,

                                    Defendant.

Walls, Senior District Judge

        In this declaratory judgment action, Defendant H&M International Transportation, Inc.

(“H&M”) moves to dismiss the Complaint without prejudice under the Brilihart abstention

doctrine, or in the alternative for a stay of this action. ECF No. 8. Plaintiff Continental

Indemnity Company (“Continental”) opposes. ECF No. 20. Decided without oral argument

under federal Rule of Civil Procedure 78, the motion to dismiss is denied, and the motion to stay

is granted.

                                        FACTUAL BACKGROUND1

         H&M is a New Jersey-based trucking company whose services include rail terminal

operations, warehousing and distribution, container freight stations, and customs examination

sites. Compl.    ¶ 7-9.     Continental insured H&M from May 15, 2014 through May 15, 2015

under Workers’ Compensation & Employer’s Liability Insurance Policy No. 73-889895-01-01

(the “Policy”). Id.    ¶   19; see also ECF No. 8-2 Ex. 1 (Policy). The Policy contains several

exclusions, including for claims relating to “[b]odily injury to any person in work subject to the

          Unless stated otherwise, all facts are drawn from Continental’s Complaint (“Compi.”), ECF No. I. These
facts are taken as true for the purpose of the H&M’s motion. See Cuevas v. Welts Fargo Bank, NA., 643 F. App’x
124, 125-26 (3d Cir. 2016) (quoting McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009)) (“[t]n deciding
a motion to dismiss, all well-pleaded allegations .   .must be taken as true and interpreted in the light most favorable
                                                          .




to the plaintiffs, and all inferences must be drawn in favor of them.”).
NOT FOR PUBLICATION


federal Employers’ Liability Act (45 Usc Sections 51-60), any other federal laws obligating an

employer to pay damages to an employee due to bodily injury arising out of or in the course of

employment, or any amendments to those laws[.]” Compl.       ¶ 20 (quoting Policy Part II.C.9.).
       During the term of the Policy, Barry Hoots was injured in the course and scope of his

employment with H&M. Compi.        ¶ 21.   Hoots, who was injured in Arkansas, sued H&M under

the Federal Employers’ Liability Act (“FELA”) in the Circuit Court of Crittenden County,

Arkansas, Case No. 18CV-2016-499 (the “Arkansas Action”). Id.        ¶ 22.   H&M denied any FELA

liability to Hoots because it “is not a common carrier or railroad” and Hoots “was not engaging

in work that was in the furtherance of interstate commerce at the time of the incident at issue.”

ECF No. 8-2 Ex. 3 (H&M Answer in Arkansas Action) ¶j 22, 23.

       Continental disclaimed any responsibility to defend or indemnify H&M for the Arkansas

Action on the grounds that the Policy excludes FELA claims, including Hoots’s. Id.      ¶ 24.
Continental is, however, defending H&M in the Arkansas Action under a reservation of rights.

Id.

       Continental sued H&M in this Court for a declaratory judgment that (1) the Policy is

enforceable, and (2) the Arkansas Action “is a FELA claim and [Continental] has no duty to

indemnify or defend H&M[.]” Compi. at 7. H&M moves to dismiss the Complaint under the

Brilthart abstention doctrine, or in the alternative to stay this case pending the outcome of the

Arkansas Action. ECF No. 2-1.

        While H&M’s motion was sub judice, the judge in the Arkansas Action ruled that H&M

“is a common carrier by railroad and is subject to [FELA].” ECF No. 23-1 (Jan. 29, 2019 Order

in Arkansas Action). Continental argues that this ruling moots H&M’s motion, which contended

that the question of whether H&M is subject to FELA should be decided in the Arkansas Action.



                                                  2
NOT FOR PUBLICATION


ECF No. 23. H&M disagrees, countering that H&M intends to appeal the Arkansas court’s

order. ECF No. 24 at 1. H&M also informed the Court for the first time of a separate action—

pre-dating the Arkansas Action—by Hoots against H&M and Continental, before the Arkansas

Workers’ Compensation Commission. Id. at 2 (citing Arkansas W.C.C. Flie No. G408 197 (the

“Workers’ Compensation Claim”)). According to H&M, whether Hoots states a FELA claim is

also at issue in the Workers’ Compensation Claim. Id.

                                    STANDARD OF REVIEW

       federal courts generally have a “virtually unflagging obligation.     .   .   to exercise the

jurisdiction given them.” Cob. River Water Conservation Dist. v. United States, 424 U.S. 800,

$17 (1976). It is, however, well settled that a district court’s discretion to defer to a state court

is significantly broader when the federal action is one for declaratory judgment. See e.g.,

Brilihart v. Excess Ins. Co., 316 U.S. 491, 495 (1942); Wilton v. Seven Falls Co., 515 U.S. 277,

286 (1995) (“Distinct features of the Declaratory Judgment Act, we believe, justify a standard

vesting district courts with greater discretion in declaratory judgment actions than that permitted”

in other contexts.). According to the Supreme Court, the Declaratory Judgment Act confers

“discretionary, rather than compulsory, jurisdiction upon federal courts.” Refer v. Westport Ins.

Corp., 751 F.3d 129, 134 (3d Cir. 2014) (citing Brilihart, 316 U.S. at 494). H&M urges this

Court to exercise this discretion and either (1) abstain from deciding Continental’s declaratory

judgment claim, ECF No. 8-1 at 8-14, or (2) stay this case pending resolution of the Arkansas

Action, id. at 14-15.

        In deciding whether to abstain from or stay an action under Brilihart, “[c]ourts should

first determine whether there is a ‘parallel state proceeding.” Kelly v. Maxum Specialty Ins.

Grp., 86$ f.3d 274, 282 (3d Cir. 2017) (quoting Reifer, 751 f.3d at 143, 146). The existence of



                                                   3
NOT FOR PUBLICATION


a parallel state proceeding is “but one factor for courts to consider”—but it is “a significant

factor that is treated with ‘increased emphasis.” Id. (quoting Refer, 751 f.3d at 144); see also

Colony Ins. Co. v. Troensa Constr., Inc., No. CV17O3577RBKKMW, 201$ WL 467603$, at *8

(D.N.J. Sept. 28, 201$) (court “presumed it had jurisdiction” after finding no parallel

proceeding). Put another way, “the existence of a parallel state proceeding ‘militates

significantly in favor of declining jurisdiction.” Kelly, 86$ F.3d at 282 (quoting Refr, 751

f.3d at 144-45).

        In the Third Circuit, cases are parallel only when there is “a substantial similarity in

issues and parties[.]” Kelly, 86$ F.3d at 284. “[T]he mere potential or possibility that two

proceedings will resolve related claims between the same parties” is not enough. Id. at 283-84.

                                           DISCUSSION

        H&M effectively concedes that the Arkansas Action is not parallel to this case. See ECF

No. 8-1 at 9 (“The fact that Continental is not a named party in the Arkansas Action does not

preclude application of Brillhart.” (emphasis in original)). And it is right to do so: “[Kelly]

creates aper se presumption that an insurer’s declaratory judgment action is distinct from

underlying tort actions in state court where the insurer is a non-party.” Colony Ins. Co., 2018

WL 4676038, at *7 (citing Kelly, $62 F.3d at 227). Continental is not a party in the Arkansas

Action, see ECF No. 8-2 Ex. 3 (Complaint in Arkansas Action), and H&M has done nothing to

overcome Kelly’s presumption. This case and the Arkansas Action are not parallel.

        This does not end the analysis, though. The Third Circuit instructs courts to also give

“meaningful consideration” to these factors (and others, as appropriate) before abstaining from

or staying a case:

        (1) the likelihood that a federal court declaration will resolve the uncertainty of
        obligation which gave rise to the controversy;

                                                   4
NOT FOR PUBLICATION


        (2) the convenience of the parties;
        (3) the public interest in settlement of the uncertainty of obligation;
        (4) the availability and relative convenience of other remedies;
        (5) a general policy of restraint when the same issues are pending in a state court;
        (6) avoidance of duplicative litigation;
        (7) prevention of the use of the declaratory action as a method of procedural
        fencing or as a means to provide another forum in a race for resjudicata; and
        (8) (in the insurance context), an inherent conflict of interest between an insurer’s
        duty to defend in a state court and its attempt to characterize that suit in federal
        court as falling within the scope of a policy exclusion.

Kelly, 868 F.3d at 282-83 (quoting Refer, 751 f.3d at 146). The Court takes these factors in

turn.

        first, the requested declaration would resolve the question of H&M’s liability by

determining whether Hoots’s injury is subject to FELA. See Compi. at 7 (Prayer for Relief 2).

H&M does not disagree. See ECF No. 8-1 at 11-12. This factor weighs against abstention.

Second, neither New Jersey nor Arkansas is a more convenient forum for the parties. H&M is

headquartered in New Jersey, see Policy at 1, and New Jersey law may apply to this dispute.2

On the other hand, Hoots was injured while employed by H&M in Arkansas, so witnesses—will

likely be in Arkansas too. See Watts v. H& AI int’l Transp., inc., No. CIV.A. 12-6703 CCC,

2014 WL 2854772, at *3 (D.N.J. June 20, 2014) (“Although the question of whether FELA

applies to H & M is a question of law, it can only be determined by examining the facts

surrounding Defendant’s business activities.”) (citation omitted). These considerations balance

out, making this second factor neutral. Third, as in Kelly, “the parties do not aver that any public

interest is at stake other than the usual interest in the fair adjudication of legal disputes, an

interest which the District Court is well-equipped to address.” $68 F.3d at 288. See also IDT

Corp. v. Krill, No. CIV.A. 13-1540 SDW, 2013 WL 5937421, at *5 (D.N.J. Nov. 4, 2013)


2
         The parties have not briefed the choice of law issues in this action, and the Court will not decide it here.
But, as Continental points out, ECF No. 20 at 12-13, New Jersey law may ultimately govern this dispute because
H&M is headquartered in New Jersey and performed its contractual obligations there.

                                                            5
NOT FOR PUBLICATION


(finding public interest not implicated where no public policy concerns at issue and no “novel or

complex issues of state law necessitation state court adjudication”). This factor militates against

abstention.

        foitrth, there is no more convenient remedy available. This Court and Arkansas state

tribunals are equally capable of declaring the validity of the Policy and whether FELA applies to

the Arkansas Action. fifth, the main substantive issue in this case—whether Hoots’s underlying

suit is subject to FELA—is also pending in the Arkansas action. Continental admitted as much

when it submitted the Arkansas court’s January 29, 2019 order—finding that H&M “is a

common carrier by railroad and is subject to [FELA]”—to this Court. See ECF No. 23-1. This

factor favors abstention. Sixth, there is some risk of duplicative litigation. On the one hand, the

issue of whether Hoots’s injury is covered by FELA is central to this case and to the Arkansas

Action, making some duplication inevitable. On the other hand, this court is not bound by the

Arkansas court’s interpretation of FELA. See United States v, Bedford, 519 F.2d 650, 653 n.3

(3d Cir. 1975) (“It is a recognized principle that a federal court is not bound by a state court’s

interpretation of federal laws{.]”).3 Because the Arkansas court has already issued a ruling on

whether FELA applies and because that decision will likely be appealed, ECF Nos. 23, 24, this

factor favors abstention.

         Seventh, it is unclear whether there has been procedural fencing here. H&M argues that

Continental “should have pursued its coverage claims in an appropriate forum in Arkansas if it

truly believed the claims had merit, rather than bring them in a forum with no real connection to

the incident.” ECF No. 8-1 at 14. But Continental hardly sued in an illogical forum, bringing



           Continental also dismisses any risk of duplicative litigation because, as a non-party to the Arkansas Action,
it is not bound by the Arkansas court’s FELA determination. ECF No. 20 at 14. True enough. But that is due to
Continental’s own choice to sue in this forum rather than to intervene in the Arkansas Action. See Ark. R. Civ. P.
24 (Intervention).

                                                           6
NOT FOR PUBLICATION


this action in New Jersey, where H&M is headquartered. See Westfield Ins. Co. v. Icon Legacy

Custom Modular Homes & Icon Legacy, No. 4:15-CV-00539, 2015 WL 4602262, at *5 (M.D.

Pa. July 30, 2015) (no procedural fencing when plaintiff-insurer sued in defendant-insured’s

home district for declaration that underlying suits in New York and Massachusetts state court

against defendant-insured were not covered by indemnification policy). Indeed, one court in this

District has stated that where the declaratory judgment plaintiff “is not a party in the state

proceeding, this concern [about procedural fencing] does not apply.” Colony Ins. Co., 2018 WL

4676038, at *9 That Continental could have sued (or intervened) in Arkansas does not mean it

was required to do so. This Court disagrees with that blanket statement, though—particularly

where, as here, the declaratory judgment plaintiff (Continental) could have moved to intervene in

the state court action. Cf Associated Inchis. Ins. Co. v. fotir four, LLC, No. 2:1 7-CV- 103-

WKW, 201$ WL 2946397, at *6 (M.D. Ala. June 12, 2018) (no “procedural fencing” because

insurer “unsuccessfully sought to intervene in the state-court litigation”). This factor is neutral.

        Eighth andfinally, there is no conflict between Continental’s ongoing defense (subject to

a reservation of rights) of H&M in the Arkansas Action and its characterization of the Arkansas

Action here. Continental is positioned to make the same argument in both cases: that Hoots’s

suit does not fall under FELA. Cf Nationwide Prop. & Cas. Ins. Co. v. Zatyko, No. CV 16-

1010, 2016 WL 6804436, at *4 (E.D. Pa. Nov. 16, 2016) (no conflict because plaintiff-insurer’s

argument in federal declaratory judgment action does not depend on any legal arguments made

by defendant-insured in state court action). This final factor is neutral.

        As discussed, there is no parallel state court action here, which militates strongly in favor

of exercising jurisdiction. See Kelly, 26$ F.3d at 282; Refer, 751 F.3d at 144-45. And the Kelly




                                                   7
NOT FOR PUBLICATION


factors are a wash: factors one and three support this Court exercising jurisdiction; factors two,

four, seven, and eight are neutral; and factors five and six favor abstention.

       A footnote in Kelly, however, counsels against this Court wading into this dispute at this

time. As quoted by H&M: “It is possible that, in certain circumstances, determining the issue of

coverage will rely on questions central to the underlying liability proceeding.       []   Even if the

proceedings are not parallel as we have defined it, such may be the type of situation which

nevertheless warrants a court’s abstention.” Kelly, 86$ f.3d at 287 n.12 (emphasis added) (citing

Nationwide Mut. Ins. Co. v. Lowe, 95 F.Supp.2d 274, 276-77 (E.D. Pa. 2000)) (quoted in ECF

No. 8-1 at 10). Though this statement is dicta, its logic is persuasive: when the same central

issue is being litigated in an underlying personal injury action and a federal declaratory judgment

action, a federal court has grounds to abstain. This is even true where, as here, the state and

federal proceedings are not parallel. Indeed, the court in Nationwide, relied on by Kelly,

abstained in a similar situation where both state and federal tribunals were being called on to

decide whether the personal injury plaintiffs were employees or independent contractors of the

insured. 95 F.Supp.2d at 276. Because “[i]nconsistent determinations.       .   .   may result,” the court

abstained. Id.

        This Court will not abstain, but will instead stay this matter. The Arkansas Action court

has already held that H&M “is subject to [FELA],” ECF No. 23-1, and an appeal is forthcoming,

ECF Nos. 24, 25. To avoid the possibility of inconsistent determinations in New Jersey and

Arkansas—which, as stated, has a substantial nexus to the underlying dispute and to the factual

questions that would inform a FELA decision—this Court will stay this case pending final

resolution of the Arkansas Action. See Brilihart, 316 U.s. at 495 (explaining that district court




                                                  8
NOT FOR PUBLICATION


should refrain where “questions in controversy   .   .   .   can better be settled in the proceeding

pending in the state court”).

                                       CONCLUSION

        H&M’s motion to dismiss this action pursuant to Brilihart abstention (ECF No. 8)is

denied. H&M’s motion to stay this case pending final resolution of the Arkansas Action (ECF

No. 8)is granted. An appropriate order follows.



                                           -.




        DATh:%t/(%
                                       UE   Senior United States District Court Judge




                                                     9
